Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 1 of 20 Page ID #:2406




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

      ENGINEERED FLOORS, LLC,

                Plaintiff
          v.                                        CIVIL ACTION NO.
                                                    4:20-cv-00169-JPB
      LAKESHORE EQUIPMENT
      COMPANY d/b/a LAKESHORE
      LEARNING MATERIALS,

                Defendant.

                                         ORDER

         Before the Court is Lakeshore Equipment Company d/b/a Lakeshore

  Learning Materials’ (“Lakeshore”) Motion to Transfer Venue or, Alternatively, to

  Dismiss (“Motion”). ECF No. 5. Having reviewed and fully considered the

  papers 1 filed therewith, the Court finds as follows:




  1
   Both parties submitted extrinsic evidence for the Court’s consideration. The
  Court may consider such evidence on a motion to dismiss on jurisdictional
  grounds. See Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d
  1249, 1257 (11th Cir. 2010) (“Where . . . the defendant challenges jurisdiction by
  submitting affidavit evidence in support of its position, the burden traditionally
  shifts back to the plaintiff to produce evidence supporting jurisdiction.”) (internal
  punctuation omitted).
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 2 of 20 Page ID #:2407




        I.     BACKGROUND

        Plaintiff Engineered Floors, LLC (“Engineered Floors”) filed a complaint

  against Lakeshore for its alleged failure to pay invoices for carpeting Engineered

  Floors sold to Lakeshore.

        Lakeshore and the Beaulieu Group, LLC (“Beaulieu”) entered into Pricing

  Agreements dated August 28, 2017, and February 10, 2017, governing Lakeshore’s

  purchase of carpeting from Beaulieu (“the Pricing Agreements”). The Pricing

  Agreements provided that they were “governed by the laws of the State of

  California . . . without regard to or application of California’s principles or laws

  regarding conflict of laws” and set forth agreed upon pricing and other terms for

  the identified products.

        Lakeshore thereafter purchased carpeting from Beaulieu through numerous

  purchase orders issued pursuant to the Pricing Agreements. Like the Pricing

  Agreements, the purchase orders stated that California law governed the orders.

  Beaulieu accepted and fulfilled the purchase orders.

        The invoices Beaulieu issued to Lakeshore as a result of the purchase orders

  contained the following notice: “The terms and conditions for the transaction on

  this invoice are governed by Beaulieu’s Terms and Conditions of Sale, dated

  10/07/14, located at www.beaulieugroup.com/notices/terms.htm which are


                                             2
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 3 of 20 Page ID #:2408




  incorporated herein by reference. The Purchaser has read and agrees to these

  Terms and Conditions.” The Beaulieu Terms and Conditions of Sale (the

  “Beaulieu Terms”) provided that “[e]ach party [agreed to] submit[] to the exclusive

  jurisdiction of the courts of the State of Georgia and the United States District

  Court for the Northern District of Georgia” and “expressly waive[d] any and all

  objections . . . to venue, including, without limitation, the inconvenience of such

  forum, in any such courts.” Lakeshore paid the invoices without objection.

        On July 16, 2017, Beaulieu filed a voluntary petition for bankruptcy relief in

  the Bankruptcy Court for the Northern District of Georgia (“Bankruptcy Court”). 2

  These proceedings culminated in Engineered Floors’ agreement to purchase

  substantially all of Beaulieu’s assets. The sale was approved by the Bankruptcy

  Court on November 1, 2017. From the inception of the Pricing Agreements

  through November 3, 2017, Beaulieu issued 145 invoices totaling approximately

  $1.6 million to Lakeshore for carpeting purchased.

        After the approval of the bankruptcy sale, Engineered Floors continued

  Beaulieu’s operations, and Lakeshore continued to issue purchase orders to


  2
    The Court may take judicial notice of pleadings filed in another case on a motion
  to dismiss. See Lozman v. City of Riviera Beach, 713 F.3d 1066, 1076 n.9 (11th
  Cir. 2013); Fed. R. Evid. 201(b). This does not require the Court to convert the
  motion to dismiss into one for summary judgment. See Universal Express, Inc. v.
  U.S. Sec. & Exch. Comm’n, 177 F. App’x 52, 53 (11th Cir. 2006).

                                            3
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 4 of 20 Page ID #:2409




  Engineered Floors. The purchase orders contained the California choice of law

  provision.

           Engineered Floors fulfilled the purchase orders and issued twenty-three

  respective invoices to Lakeshore reflecting the price set forth in the Pricing

  Agreements. The total value of the Engineered Floors invoices was almost

  $400,000, and all, except one, referenced the Beaulieu Terms. The combined

  value of the invoices generated by Beaulieu and Engineered Floors over the course

  of the relationship with Lakeshore totaled nearly $2 million.

           In February 2018, Lakeshore returned carpeting valued at over $22,000 to

  Engineered Floors for alleged defects, and Engineered Floors in turn issued credits

  to Lakeshore. Lakeshore stopped paying Engineered Floors’ invoices that same

  month. Lakeshore’s unpaid balance with Engineered Floors was approximately

  $140,000.

           In August 2018, Lakeshore filed a complaint in California state court against

  Engineered Floors related to its sale of the allegedly defective carpeting (the “First

  California Action”). Engineered Floors removed the case to federal court and

  thereafter filed an adversary proceeding in the Bankruptcy Court seeking to enjoin

  the First California Action and to resolve Lakeshore’s claims in the Bankruptcy

  Court.


                                             4
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 5 of 20 Page ID #:2410




         On October 31, 2018, Lakeshore and Engineered Floors entered into a joint

  stipulation to dismiss the First California Action without prejudice to allow the

  Bankruptcy Court to rule on whether Lakeshore’s claims against Engineered

  Floors should be decided in that court.

         On June 12, 2020, although the Bankruptcy Court action was still pending,

  Engineered Floors filed the instant action in Georgia state court, and Lakeshore

  removed it to this Court.

         On July 7, 2020, Lakeshore filed its own (new) action in California federal

  court (the “Second California Action”). The instant action and the First and

  Second California Actions concern the same claims and relate to the same

  purchase orders and invoices. Engineered Floors moved to dismiss the Second

  California Action or to transfer it to this Court on various grounds, including that

  the instant action was filed first.

         On November 16, 2020, the Bankruptcy Court resolved certain claims

  among Lakeshore, Engineered Floors and the bankruptcy estate, and on November

  23, 2020, the court severed the remaining claims between Lakeshore and

  Engineered Floors from the bankruptcy proceedings.

         On December 11, 2020, the court in the Second California Action stayed the

  matter “given the uncertainty of the outcome of the issues” in this Court.


                                            5
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 6 of 20 Page ID #:2411




        In this case, Lakeshore argues that the Court lacks personal jurisdiction over

  it and seeks to transfer the matter to the Central District of California where the

  Second California Action is pending. Lakeshore also argues that transfer is proper

  under 28 U.S.C. § 1404(a) even if the Court finds it has personal jurisdiction over

  Lakeshore.

        II.    ANALYSIS

        The Court first turns to Lakeshore’s request to transfer this action to the

  Central District of California and need not resolve the personal jurisdiction

  question in order to conduct this analysis. See Roofing & Sheet Metal Servs., Inc.

  v. La Quinta Motor Inns, Inc., 689 F.2d 982, 992 n.16 (11th Cir. 1982) (stating that

  “[i]n this Circuit, a court lacking personal jurisdiction of the defendant may

  transfer the case under either [§] 1404(a) or [§] 1406(a)”); Koehring Co. v. Hyde

  Const. Co., 324 F.2d 295, 298 (5th Cir. 1963) (finding that the court was

  authorized to transfer the action under § 1404(a) “whether or not [it] had personal

  jurisdiction over the defendant”).

        “The question of whether to transfer venue is a two-pronged inquiry.”

  Merswin v. Williams Cos., Inc., No. 1:08-cv-2177, 2009 WL 249340, at *5 (N.D.

  Ga. Jan. 30, 2009). First, the transferee venue must be one in which the action

  could originally have been brought by the plaintiff, which means that the transferee


                                             6
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 7 of 20 Page ID #:2412




  court must have venue and both subject-matter and personal jurisdiction. See

  Regenicin, Inc. v. Lonza Walkersville, Inc., No. 1:13-cv-3596, 2014 WL 11930591,

  at *2 (N.D. Ga. May 1, 2014). Given that Lakeshore and Engineered Floors are

  currently parties to an action in the Central District of California regarding the

  claims raised here, and Engineered Floors has not disputed that court’s jurisdiction

  over the action, the Court finds that the first prong is satisfied.

        Next, the court balances “three broad interests: the convenience of the

  parties, the convenience of the witnesses, and the interests of justice.” Regenicin,

  2014 WL 11930591, at *2. Within these interests, courts deem the following

  factors relevant:

        (1) the convenience of the witnesses; (2) the location of relevant
        documents and the relative ease of access to sources of proof; (3) the
        convenience of the parties; (4) the locus of operative facts; (5) the
        availability of process to compel the attendance of unwilling
        witnesses; (6) the relative means of the parties; (7) a forum’s
        familiarity with the governing law; (8) the weight accorded a
        plaintiff’s choice of forum; and (9) trial efficiency and the interests of
        justice, based on the totality of the circumstances.

  Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). “But

  unless the balance is strongly in favor of the defendant, the plaintiff’s choice of

  forum should rarely be disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508,

  (1947). The Court addresses these factors in turn.




                                              7
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 8 of 20 Page ID #:2413




        The Convenience of the Witnesses and Parties; the Availability of
        Process to Compel the Attendance of Unwilling Witnesses

        Lakeshore argues that all of the key witnesses in this action are located in

  California, including Lakeshore’s and Engineered Floors’ fact and expert witnesses

  and third parties. Lakeshore’s list of California witnesses includes:

        Lakeshore Employees

           • Tina Lopez-Dryer (Domestic Manager): determined that the carpeting
             was defective, reported the defects to Engineered Floors and met with
             Engineered Floors employees to inspect the carpeting at Lakeshore’s
             Carson, California facility.

           • Jeff Champlin (Director of Vendor Relations): managed the defect
             issue and is knowledgeable about the costs associated with replacing
             the carpeting and the resulting damages.

        Engineered Floors Employees

           • Steve Cvitanovich (Territory Sales Manager): responded to
             Lakeshore’s complaints regarding the defective products and
             allegedly admitted that Engineered Floors had breached its obligations
             to Lakeshore.

        Third Party Witnesses

           • Aaron Tennyson (Beaulieu’s Regional Vice President): wrote several
             emails relating to the alleged issues with the carpeting.

           • Marc Robb (Abstract): owner of Abstract, a third-party company that
             received, inspected and observed the alleged defects.

        Expert Witnesses

           • Kenneth Newson (Lakeshore’s carpeting expert)



                                            8
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 9 of 20 Page ID #:2414




           • Irfan Murtaza (Engineered Floors’ carpeting expert)

        Engineered Floors devotes only one paragraph in its response brief to the

  analysis of the § 1404(a) factors. With respect to the convenience of the witnesses,

  Engineered Floors merely states that it has “witnesses in Georgia.” In its argument

  for personal jurisdiction over Lakeshore, Engineered Floors refers to Dale Davis,

  its Corporate Credit Manager, and “the machinery and personnel who made the

  carpeting” as Georgia-based employees. However, it does not explain how these

  employees relate to the dispute. Engineered Floors also states that it has engaged

  an expert witness in Kentucky (in addition to its California expert witness), and it

  hired Professional Testing Laboratory located in Georgia, in conjunction with

  Lakeshore, to provide testing services related to the alleged defects.

        The convenience of the witnesses is of great importance to the
        decision to transfer venue from one forum to another, and the focus of
        the Court should be on the convenience of “key witnesses.”
        Additionally, there is a distinction between party witnesses and non-
        party witnesses. Party witnesses are the parties themselves and those
        closely aligned with a party, and they are presumed to be more willing
        to testify in a different forum, while there is no such presumption as to
        non-party witnesses. Given the fact that, when possible, live
        testimony is preferred over other means of presenting evidence, the
        convenience of the non-party witnesses weighs most heavily on the
        [c]ourt in deciding on a motion to transfer venue.

  Ramsey v. Fox News Network, LLC, 323 F. Supp. 2d 1352, 1356 (N.D. Ga. 2004).




                                            9
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 10 of 20 Page ID #:2415




         Here, the record supports Lakeshore’s contention that key witnesses

   involved in the relevant transactions or who are knowledgeable about the alleged

   defects, including third parties, are located in California. Therefore, Lakeshore

   would not have the means to compel their attendance at trial in Georgia.

         By comparison, the Georgia witnesses identified by Engineered Floors are

   party witnesses or retained experts who have a pecuniary interest to appear at trial

   in another forum. Moreover, because Engineered Floors has not provided any

   information regarding the role these witnesses played in the dispute, it is not clear

   that they are key to the resolution of the issues.

         For these reasons, the Court finds that the convenience of the witnesses and

   parties and the availability of process to compel the attendance of unwilling

   witnesses weigh strongly in favor of transfer to California.

         The Location of Relevant Documents and the Relative Ease of Access to
         Sources of Proof; the Locus of Operative Facts

         Lakeshore contends that “all sources of proof” in this case are located in

   California, including 3,580 rolls of defective carpeting. It asserts that it anticipates

   inspecting these rolls prior to trial and making some rolls available for jury

   inspection. Lakeshore also argues that the locus of operative facts is in California

   because the sale of the carpeting, communications between Lakeshore and




                                              10
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 11 of 20 Page ID #:2416




   Engineered Floors staff and the identification and inspection of the alleged defects

   all occurred in California.

         Engineered Floors does not respond directly to this point but states

   elsewhere in its brief that Lakeshore “is storing a large portion of the carpeting it

   claims is defective in Kentucky (not just in California).”

         When “significant documentary evidence” is located in the transferee forum,

   and “[t]he trial will be facilitated by having the forum in close proximity to such

   evidence,” courts will find that this factor weighs in favor of transfer. See, e.g., id.

   at 1357 (stating that transfer was prudent where the jury’s inspection of evidence

   would have been impossible in the transferor forum).

         In this case, Lakeshore’s unrebutted assertion that key and unwieldy

   evidence (3,580 rolls of carpeting) located in California is central to the case

   weighs strongly in favor transfer—as does evidence that discovery of the alleged

   defects, inspection of the carpeting and substantial communications among

   Engineered Floors and Lakeshore employees or representatives occurred in

   California.

         The Relative Means of the Parties

         Given that both Lakeshore and Engineered Floors are corporate entities with

   millions of dollars in annual output (the transactions between Lakeshore and



                                              11
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 12 of 20 Page ID #:2417




   Engineered Floors alone totaled almost $2 million), the Court agrees with

   Lakeshore, and Engineered Floors does not dispute, that the relative means of the

   parties is a neutral factor.

          The Forum’s Familiarity with the Governing Law

          The choice of law question is a significant issue in this case. Lakeshore

   contends that California law applies based on the choice of law provision in the

   Pricing Agreements and the purchase orders issued pursuant to them. It explains

   that California law governs because Engineered Floors accepted, fulfilled and

   accepted payment under various purchase orders that flowed from the Pricing

   Agreements. In Lakeshore’s view, Engineered Floors should not be permitted to

   benefit from the preferential pricing reflected in the Pricing Agreements and

   purchase orders and at the same time disavow the choice of law provision that may

   not be favorable to it.

          Further, Lakeshore argues that because California law applies, the Beaulieu

   Terms attached to the invoices, including the choice of law and forum selection

   clauses, may not contradict or modify the terms of the earlier Pricing Agreements

   and purchase orders.

          On the other hand, Engineered Floors contends that Georgia law applies

   because by accepting and paying for carpeting sold under invoices containing the



                                            12
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 13 of 20 Page ID #:2418




   Beaulieu Terms, Lakeshore agreed to the Georgia forum selection and choice of

   law clauses reflected therein. Engineered Floors further argues that a forum

   selection clause in an invoice is valid under Georgia law, especially where the

   recipient of the invoice does not object to it.

         Additionally, Engineered Floors argues that the Pricing Agreements “are of

   no consequence” because it was not a party to the agreements and did not assume

   them with the bankruptcy sale.

         In a nutshell, there does not appear to be a dispute that the Pricing

   Agreements governed Lakeshore’s and Beaulieu’s relationship. At the heart of the

   disagreement is (i) whether Engineered Floors assumed the Pricing Agreements

   and (ii) whether the invoices issued by Beaulieu and Engineered Floors modified

   or superseded the terms of the Pricing Agreements and purchase orders.

         With respect to the first issue, California law is clear that “[a] voluntary

   acceptance of the benefit of a transaction is equivalent to a consent to all the

   obligations arising from it, so far as the facts are known, or ought to be known, to

   the person accepting.” Cal. Civ. Code § 1589. See also id. § 3521 (“He who takes

   the benefit must bear the burden.”). In deciding that a plaintiff “was not entitled to

   make use of [an insurance] policy as long as it worked to her advantage [and] then

   attempt to avoid its application in defining the forum in which her dispute . . .


                                              13
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 14 of 20 Page ID #:2419




   should be resolved,” the court in NORCAL Mutual Insurance Co. v. Newton

   emphasized that “‘[n]o person can be permitted to adopt that part of an entire

   transaction which is beneficial to him/her, and then reject its burdens.’” 100 Cal.

   Rptr. 2d 683, 699 (Cal. Ct. App. 2000). Cf. Tyler v. J.I. Metrovich Bldg. Co., 190

   P. 208, 209 (Cal. Ct. App. 1920) (stating that “it is elementary that a party cannot

   denounce a contract as void, and at the same time demand enforcement of its

   provisions favorable to him”).

         Georgia law is similar in providing that a party may be bound by a contract

   through his performance or acceptance of the benefits thereunder. For example, in

   Del Lago Ventures, Inc. v. QuikTrip Corp., the Georgia Court of Appeals stated

   that even if “one of the parties has not signed [a contract], his acceptance is

   inferred from a performance under the contract, in part or in full, and he becomes

   bound.” 764 S.E.2d 595, 599 (Ga. Ct. App. 2014). See also Kennington v. Small,

   136 S.E. 326, 329 (Ga. Ct. App. 1926) (stating that “[a] defendant, having received

   the benefit of . . . performance, is bound by the terms of the contract”); Gruber v.

   Wilner, 443 S.E.2d 673, 676 (Ga. Ct. App. 1994) (stating that “[a] contract signed

   by one of the parties only, but accepted and acted on by the other party to it, may

   be just as binding as if it were signed by both parties, if the obligations of the

   parties are mutual”) (internal punctuation omitted).


                                              14
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 15 of 20 Page ID #:2420




         In light of the similarity between Georgia and California law, the Court need

   not decide which applies to the question of whether Engineered Floors assumed the

   Pricing Agreements. The conclusion is the same under either state’s law. The

   record shows that Engineered Floors continued to perform under and accept the

   benefits of the Pricing Agreements after it purchased Beaulieu’s assets. Indeed,

   Engineered Floors provided carpeting and submitted twenty-three invoices on its

   own behalf using the agreed upon price terms. Because Engineered Floors

   accepted the benefits of the Pricing Agreements, including the price terms, it

   cannot now disavow the choice of law provision in those agreements. On these

   facts, Engineered Floors is deemed to have assumed the Pricing Agreements and is

   thereby bound by their terms, including the California choice of law provision. 3

         Similarly without merit is Engineered Floors’ contention that its invoices

   modified or superseded the terms of the Pricing Agreements. In India Paint and

   Lacquer Co. v. United Steel Production Corp., the court referenced the “prevailing

   rule” under California law that “an invoice, standing alone, is not a contract and a

   buyer is ordinarily not bound by statements thereon which are not a part of the



   3
     Engineered Floors’ argument that it did not assume the agreements during
   Beaulieu’s bankruptcy proceedings is unavailing. This fact is not relevant because
   Engineered Floors’ subsequent performance under the Pricing Agreements shows
   that it eventually assumed them.

                                            15
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 16 of 20 Page ID #:2421




   original agreement.” 267 P.2d 408, 415 (Cal. Ct. App. 1954) (internal citations

   omitted). The rationale is that payment of an invoice in accordance with an

   existing contract does not, by itself, establish assent to the addition of terms to the

   underlying contract. See C9 Ventures v. SVC-W., L.P., 136 Cal. Rptr. 3d 550, 565

   (Cal. Ct. App. 2012). For that to occur, the payment “must be related to the

   proposed modification or addition and differ from the performance already

   required of the party by the existing contract.” Id. (finding that because the party’s

   payment of the invoices was already required under the existing contract, and it

   took no additional steps constituting acceptance of the indemnification provision,

   the party’s payment of the invoice “did not manifest assent to the invoice’s

   conditions, but merely constituted performance of the previous . . . contract

   between the parties”). In short, absent other action that constitutes acceptance of

   the modified terms, the mere payment of an invoice cannot be deemed to modify

   the terms of an existing agreement. See id.

         In this case, Lakeshore was already obligated to pay invoices submitted

   pursuant to the purchase orders (and the Pricing Agreements), so its fulfillment of

   that duty did not constitute assent to the Georgia choice of law and forum selection

   clause in the Beaulieu Terms. The Court, therefore, finds that the Beaulieu Terms

   did not modify the California choice of law provision in the Pricing Agreements


                                              16
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 17 of 20 Page ID #:2422




   and purchase orders. As such, California law is relevant for the purpose of

   assessing whether the forum’s familiarity with the governing law weighs in favor

   of transfer. 4

          Although district courts are eminently capable of applying the law of states

   other than the one in which they sit, the transferee court in this case will be “at

   home with the [governing law],” and this factor thus weighs in favor of transfer.

   See Atl. Marine Constr. Co., Inc. v. U. S. Dis. Ct., 571 U.S. 49, 63 n.6 (2013)

   (noting that in a § 1404(a) analysis, courts may consider “‘the local interest in

   having localized controversies decided at home [and] the interest in having the trial

   of a diversity case in a forum that is at home with the law’”).

          The Weight Accorded a Plaintiff’s Choice of Forum; Trial Efficiency
          and the Interests of Justice, Based on the Totality of the Circumstances

          Lakeshore acknowledges that a plaintiff’s choice of forum is ordinarily

   entitled to deference, but it argues that such deference should not be afforded here

   because Engineered Floors has litigated these same claims in another forum (the

   Bankruptcy Court). Lakeshore also contends that Engineered Floors’ decision to

   file suit in this Court constitutes forum shopping. Lakeshore reasons that although



   4
    Because the Georgia forum selection clause does not apply here, the Court need
   not address Engineered Floors’ argument that the clause should be given
   controlling weight in the § 1404(a) analysis.

                                             17
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 18 of 20 Page ID #:2423




   Engineered Floors stipulated to the dismissal of the First California Action to allow

   its subsequently filed action in Bankruptcy Court to proceed, Engineered Floors

   nevertheless filed the action in this Court before those proceedings had concluded.

         Engineered Floors does not address this argument directly and responds only

   that Lakeshore’s arguments for transfer “ignore” Engineered Floors’ “rights to

   have its claims determined in its chosen forum.”

         “[I]t is well-established that courts apply a presumption in favor of the

   plaintiff’s choice of forum.” Freeman v. Graco, Inc., No. 1:13-cv-662-ODE, 2013

   WL 12070089, at *4 (N.D. Ga. Nov. 7, 2013). “That being said, this factor is not

   dispositive on its own.” In Huntley v. Chicago Board of Options Exchange, the

   court found that “on balance,” other factors weighed heavily in favor of transfer

   and refused to give the plaintiff’s choice of forum controlling weight. 132 F. Supp.

   3d 1370, 1375 (N.D. Ga. 2015). The court reasoned that it could not “ignore the

   fact that [the] case [was] primarily about alleged acts and omissions that took place

   in [the transferee forum]” and would “require testimony from . . . nonparty

   witnesses, who also live in [that forum].” Id.

         Here, the Court is mindful of the traditional deference given to a plaintiff’s

   choice of forum, but like the court in Huntley, the Court finds that such deference

   does not outweigh the other applicable factors. The convenience of the witnesses


                                            18
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 19 of 20 Page ID #:2424




   is also of great importance in a § 1404(a) analysis, and as described herein,

   Lakeshore has demonstrated that key witnesses are located in California and are

   out of reach of this Court’s jurisdiction whereas Engineered Floors has not shown

   that any of the witnesses it identified are key to resolution of this case or that it

   would be unable to produce them in California for trial.

         Further, the physical evidence (and other significant evidence) at the center

   of this dispute is located in California. The Court is also cognizant of the

   consideration of having the trial of a diversity case in a forum that is at home with

   the law.

         Finally, in looking at the totality of the circumstances, the Court notes that

   while not dispositive (and the conclusion would not otherwise change), the facts

   tend to support Lakeshore’s contention that Engineered Floors engaged in forum

   shopping by filing suit in this Court.

         In sum, because the convenience of key witnesses, the availability of process

   to compel attendance at trial, the location of and access to key evidence, the

   familiarity of the transferee forum with the governing law, trial efficiency, the

   interests of justice and the totality of the circumstances all weigh strongly in favor

   of transfer, the Court GRANTS Lakeshore’s request to transfer (ECF No. 5). All

   other issues raised in Lakeshore’s Motion not addressed herein are DENIED as


                                              19
Case 2:21-cv-02078-JAK-DFM Document 44 Filed 03/08/21 Page 20 of 20 Page ID #:2425




   moot. The Clerk is DIRECTED to transfer the case to the Central District of

   California.

         SO ORDERED this 8th day of March, 2021.




                                          20
